                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


BRETT A. JOHNSON,                                     4:20-CV-04012-KES

                          Plaintiff,

             vs.                               ORDER DENYING DEFENDANTS’
                                              MOTIONS TO DISMISS AND FOR A
MIKE LEIDHOLT, Secretary of                   PROTECTIVE ORDER AND ORDER
Corrections, in his official capacity,        GRANTING IN PART AND DENYING
DARIN YOUNG, Chief Warden, SD                 IN PART PLAINTIFF’S MOTION TO
Penitentiary System, in his official                     COMPEL
capacity, BRENT FLUKE, Warden, Mike
Durfee State Prison, in his official
capacity, and TAMMY DOYLE, Unit
Manager, Barracks, in her official
capacity,

                          Defendants.


      Plaintiff, Brett A. Johnson, filed a pro se civil rights lawsuit under 42

U.S.C. § 1983. Docket 1. This court held that defendants were entitled to

summary judgment, in their individual capacities, based on qualified

immunity. Docket 44. Johnson’s claims against defendants in their official

capacities for injunctive relief are still pending. Id. at 13. Now, defendants move

to dismiss under Federal Rule of Civil Procedure 12(b)(6) and move for a

protective order. Dockets 46, 48. Johnson moves to compel, to strike, and for

an extension. Dockets 52, 58, 61.
I.   Defendants’ Motion to Dismiss

      Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for motions

to dismiss for “failure to state a claim upon which relief can be granted.” Fed.

R. Civ. P. 12(b)(6). When considering such motions, the court must accept as

true the allegations in the complaint and construe the pleadings in the light

most favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

pleaded facts must demonstrate a plausible claim, that is, one in which the

pleader has shown more than an abstract “possibility” that the defendant has

engaged in actionable misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The court must assume as true all facts well pleaded in the complaint. Estate

of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil

rights and pro se complaints must be liberally construed. Erickson, 551 U.S. at

94; (Bediako v. Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with

this construction, “a pro se complaint must contain specific facts supporting

its conclusions.” Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985); see

also Ellis v. City of Minneapolis, 518 F. App'x 502, 504 (8th Cir. 2013). Civil

rights complaints cannot be merely conclusory. Davis v. Hall, 992 F.2d 151,

152 (8th Cir. 1993); Parker v. Porter, 221 F. App'x 481, 482 (8th Cir. 2007).

      This court granted defendants’ summary judgment that were brought

against them in their individual capacities based on qualified immunity. Docket

44. Now, defendants argue that this court’s order granting summary judgment

supports their motion to dismiss under Rule 12(b)(6). Docket 46. Defendants

claim that because the court has ruled that Johnson failed to raise a genuine
                                        2
issue of material fact that they violated Johnson’s constitutional right,

Johnson’s claim for injunctive relief would be precluded and not survive Rule

12(b)(6) review. See Docket 46. But if this court considered its order on

summary judgment when addressing defendants’ motion to dismiss, it would

essentially be ruling on a motion for summary judgment without allowing

Johnson to engage in discovery. Johnson is entitled to discovery on his claim

for injunctive relief. For these reasons, this court denies defendants’ motion to

dismiss (Docket 46).

II.    Defendants’ Motion for a Protective Order

       Defendants move to stay discovery until their pending motion to dismiss

is ruled on. Docket 48. Because this court has denied their motion to dismiss,

their motion for a protective order (Docket 48) is denied as moot.

III.   Johnson’s Motion to Compel Discovery

       Johnson moves to compel discovery and for defendants “to produce for

inspection and copying the documents requested on July 10, 2020; July 17,

2020; and August 3, 2020.” Docket 52. It appears Johnson is referencing

discovery requests filed in Dockets 29, 35, 36, and 42. 1

       This court previously ordered that “[d]efendants must respond to

Johnson’s already served discovery requests within 30 days . . . If [d]efendants

fail to respond to Johnson’s discovery requests at Dockets 15 and 35 within 30

days, Johnson should file a motion to compel discovery at that time.” Docket


1The dates that Johnson references match the date that he signed the
documents in Dockets 29, 35, 36, 42.
                                     3
44 at 12-13. Now, Johnson seeks to compel defendants to respond to his

requests made on “July 10, 2020; July 17, 2020; and August 3, 2020 . . . .”

Docket 54 at ¶ 1.

      At Docket 29, Johnson seeks:


      1. Any and all grievances, formal or informal; complaints, or other
      documents received by prison staff at Mike Durfee [S]tate Prison
      concerning excessive heat, poor ventilation or any other related
      living conditions in the Barracks, and any memoranda, investigative
      files, or other documents or electronically stored information created
      in response to such complaints since January 1, 2007.

      2. Any and all inspections and the conclusion of said inspections by
      any parties at the local, states, or federal level, including but not
      limited to building and health inspections since the opening of the
      Barracks in 2005.

      3. The name of the owner and Company that designed and
      constructed the Barracks, two names if the building was designed
      and constructed by two different parties; and any material lists and
      purchase receipts for the construction of the Barracks.

      4. The name of the owner and company that installed the ventilation
      and heating units for the Barracks, two names if these items were
      installed by two different companies and any material lists and
      purchase receipts for the installation of said items in the Barracks.

      5. Any and all documents pertaining to the receiving and use of state
      or federal grants for the building of the Barracks, including but not
      limited to final building inspections made for the allotting of said
      grants.

      6. The complete medical records or electronically stored information
      pertaining to the medical records of the Plaintiff from January 1,
      2012 to the present.

      7. Any and all medical records of other inmates who suffered heat
      conditions while living in the Barracks redacting any identifying
      information of said inmates since 2005.

Docket 29 at 1-2.
                                        4
      Defendants argue that Johnson’s discovery requests are “burdensome

and oppressive, [and] they seek the production of documents that are well

outside the applicable statute of limitations and thus have no relevance

whatsoever to the present matter.” Docket 55 at 3. Defendants argue that

Johnson’s requests for the materials of how the building was built and

information regarding state/federal grants are not “proportional to the needs of

the case.” Id. (quoting Fed. R. Civ. P. 26(b)(1)).

      Federal Rule of Civil Procedure 26(b)(1) provides that:

      [p]arties may obtain discovery regarding any nonprivileged matter
      that is relevant to any party's claim or defense and proportional to
      the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties’ relative
      access to relevant information, the parties’ resources, the
      importance of the discovery in resolving the issues, and whether the
      burden or expense of the proposed discovery outweighs its likely
      benefit. Information within this scope of discovery need not be
      admissible in evidence to be discoverable.

After review of Docket 29, this court compels defendants to give Johnson

inspections and the conclusions of said inspections by any parties of the

Barracks facility regarding heat and ventilation from January 2017 until

present, the name of the owner and Company that constructed the Barracks,

the name of the owner and company that installed the ventilation and heating

units for the Barracks, and Johnson’s personal medical records from January

2017 until present. 2 These requests are relevant to Johnson’s complaint. The


2 While § 1983 does not contain a specific statute of limitations, the Supreme
Court has instructed courts to apply the most analogous state law statute of
limitations to claims made under § 1983. Wilson v. Garcia, 471 U.S. 261, 266-
68 (1985). South Dakota adopted a specific statute that provides that civil
                                       5
rest of the information requested in this request is overly burdensome, outside

the statute of limitations, or not relevant to Johnson’s personal constitutional

claim.

         Next, Johnson seeks to compel responses to the interrogatories he wrote

on July 17, 2020, and August 3, 2020. (Dockets 36, 42). The questions asked

may produce relevant evidence and defendants are ordered to respond to

Johnson’s questions. Defendants mention Johnson’s request for photographic

evidence (Docket 35) but do not specifically address why this request is

oppressive. Docket 55 at 2. Providing requested photographs to Johnson is not

overly burdensome to defendants and they do not directly refute this request.

Also, Johnson’s requests for photographs are directly related to his complaint

(ventilation/heat issues in the Barracks). See Docket 1 at 4. Johnson’s motion

to compel (Docket 52) is granted in part and denied in part.

         Finally, Johnson moves for an “emergency preliminary injunction

concerning motion to compel . . . .” Docket 63 at 1. Johnson asks that this

court “act immediately on [his] motion to compel.” Docket 64. Because this

court has granted in part and denied in part his motion to compel, his motion

for “immediate movement” on the motion to compel is denied as moot.




rights actions must be brought within three years after the alleged
constitutional deprivation occurred or be barred. Bell v. Fowler, 99 F.3d 262,
266 (8th Cir. 1996); see also SDCL § 15-2-15.2. Johnson’s complaint was filed
on January 16, 2020, which makes records from January 16, 2017 until
present relevant and within the statute of limitations.
                                        6
IV.     Johnson’s Motion to Strike

        Johnson asks this court to strike affidavits filed by Brent Fluke and Rob

Caruana. Docket 58. He claims their affidavits are fraudulent. See Docket 60.

“The court may strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). At this

time, the affidavits of Brent Fluke and Rob Caruana do not appear to fall under

a justification to strike. This court cannot comment on the merits of whether

affidavits are true or not, but only if they are admissible in evidence. See Fed. R.

Civ. P. 56(c)(2) & (4). Johnson’s motion to strike (Docket 58) is denied.

V.    Johnson’s Motion for an Extension

        Finally, Johnson asserts that his response in opposition to defendants’

motion to dismiss was untimely because it was mailed back to him after he

forgot to sign it. Docket 61. He asks that this court consider his response in

opposition as being timely filed (Docket 50). Because this court denied

defendants’ motion to dismiss, Johnson’s motion for an extension is denied as

moot.

        Thus, it is ORDERED:

        1. That defendants’ motion to dismiss (Docket 46) is denied.

        2. That defendants’ motion for a protective order (Docket 48) is denied.

        3. That Johnson’s motion to strike (Docket 58) is denied.

        4. That Johnson’s motions for an extension and for an “emergency

          preliminary injunction concerning motion to compel” (Dockets 61, 63)

          are denied as moot.
                                         7
5. That Johnson’s motion to compel (Docket 52) is denied in part and

  granted in part. Defendants must respond to the interrogatories in

  Dockets 36, 42, respond/produce photographic evidence requested in

  Docket 35, provide Johnson with records regarding inspections and

  the conclusions of said inspections by any parties of the Barracks

  facility regarding heat and ventilation from January 2017 until present,

  provide the name of the owner and company that constructed the

  Barracks, provide the name of the owner and company that installed

  the ventilation and heating units for the Barracks, and provide

  Johnson’s personal medical records from January 2017 until present.

  All of the other requests not specifically granted in this order are

  denied.

Dated: June 30, 2021

                         /s/ Karen E. Schreier
                         KAREN E. SCHREIER
                         UNITED STATES DISTRICT JUDGE




                                  8
